RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4430-15T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

K.W., Sr.,

     Defendant-Appellant.
____________________________________

IN THE MATTER OF THE GUARDIANSHIP OF
K.W., Jr., a minor.
____________________________________

              Submitted February 28, 2017 – Decided            March 14, 2017

              Before Judges Reisner and Sumners.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Ocean County,
              Docket No. FG-15-4-15.

              Joseph E. Krakora, Public Defender, attorney
              for    appellant     (Beryl    Foster-Andres,
              Designated Counsel, on the brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Melissa H. Raksa,
              Assistant Attorney General, of counsel; Angela
              Melchionna, Deputy Attorney General, on the
              brief).
            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minor (James J. Gross,
            Designated Counsel, on the brief).


PER CURIAM

     Defendant K.W., Sr. appeals from a May 31, 2016 Family Part

order, terminating his parental rights to his son K.W., Jr.,

(Keith),1    who   was   about   three-year-old   at   the   time   of   the

guardianship trial.       The order also terminated the parental rights

of the mother, D.W., who choose not to appeal.          Defendant argues

the Division of Child Protection and Permanency (Division) did not

prove the required statutory factors by clear and convincing

evidence. See N.J.S.A. 30:4C-15.1(a).        The Law Guardian supports

the termination.         After reviewing the record in light of the

contentions advanced on appeal, we affirm substantially for the

reasons set forth by Judge Joseph L. Foster in his written opinion

issued with the order.

     The history and evidence are set forth at length in Judge

Foster's opinion and need not be repeated here.          A brief summary

will suffice.      Defendant is a registered sex offender as a result

of a conviction for unlawful sexual contact with a minor, and was

also convicted for failing to register.            In addition, he was


1
 We use a pseudonym to protect his identity pursuant to Rule 1:38-
3(d)(12).


                                     2                              A-4430-15T3
convicted of two other crimes: offensive touching for grabbing and

kissing    a   minor,       and   child    endangerment            involving    his      then

girlfriend's        five-year-old      son.          Defendant      has   mental      health

issues dating back to his adolescence that have been pinpointed

as the cause of episodes of domestic violence.                       He fathered three

other children but did not parent them.

      Defendant has never cared for Keith and has no bond with him.

Keith was removed from his mother's care and custody upon being

released from the hospital after his birth, and since then has

remained with his resource parents who are willing to adopt him.

Defendant failed to successfully engage in services - counseling

for sexual offenses, domestic abuse, mental health, and parenting

-   offered    by    the    Division      in       its   initial    effort     to   further

reunification.        Throughout the Division's involvement with Keith,

defendant      lacked      stable   and    suitable         housing.      The       Division

presented uncontroverted expert testimony that defendant did not

eliminate his risk of future sexual, physical, or domestic abuse,

and he was unable to parent Keith.                       Following the conclusion of

the trial, Judge Foster determined that the Division had proven

all four prongs of the best interests test, N.J.S.A. 30:4C-15.1(a),

by clear and convincing evidence.

      On   appeal,      defendant      presents           the   following      points       of

argument:

                                               3                                     A-4430-15T3
          I. THE JUDGE ERRONEOUSLY RULED THAT THE FOUR
          PRONGS OF THE BEST INTERESTS TEST FAVORED
          TERMINATION OF PARENTAL RIGHTS BECAUSE K.W.
          SR. DID NOT HARM HIS SON OR PLACE HIM AT A
          RISK OF HARM, HAS BEEN CONSISTENT WITH
          PARENTING TIME AND EXHIBITED APPROPRIATE
          BEHAVIOR, COMPLIED WITH THERAPY, AND WAS READY
          TO PARENT, WHILE THE DIVISION NEGLECTED TO
          OFFER HIM APPROPRIATE PARENTING TIME.

                 A. The trial judge erroneously ruled that
                 the first prong of the best interests test
                 had been satisfied because K.W. Sr. never
                 harmed his son and was appropriate during
                 his parenting time.

                 B. The trial judge erroneously ruled that
                 the second prong of the best interests
                 test had been satisfied because K.W. Sr.
                 was compliant with therapy and the
                 Division was required to provide the
                 parents with housing assistance.

                 C.    The trial judge erroneously ruled that
                 the   third prong of the best interests test
                 had    been satisfied because K.W. Sr. was
                 not   offered sufficient parenting time.

                 D. The trial judge erroneously ruled that
                 the fourth prong of the best interests
                 test had been satisfied because K.W. Sr.
                 was ready to parent.

     Those   arguments     are   without   sufficient   merit   to   warrant

discussion in a written opinion.            R. 2:11-3(e)(1)(E).        Judge

Foster's decision is supported by substantial credible evidence.

See N.J. Div. of Youth & Family Servs. v. F.M., 211 N.J. 420, 448

(2012).

     Affirmed.


                                     4                               A-4430-15T3